DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Preston (#64733) on 12/20/21.

The application has been amended as follows: 
Claim 6 is changed to:
“The motor according to claim 1, wherein the cover joint includes a second wall portion that protrudes upward from the second surface and contacts [[an]] the end surface, facing downward, of the cylindrical portion.”

The amendment is made since “end surface facing downward of the cylindrical portion” is recited in claim 1.

Claim 9 is changed to:
“The motor according to claim 1, wherein the cover joint includes: 
a plurality of first wall portions that protrude radially outward from the first surface and contact the surface facing the radial direction of the cylindrical portion; 
a plurality of second wall portions that protrude upward from the second surface and contact [[an]] the end surface, facing downward, of the cylindrical portion; and 
a plurality of positioning sections in which the first wall portions and the second wall portions are adjacent to each other in a circumferential direction.”

The amendment is made since: the inner peripheral surface and the surface facing the radial direction are the same surface, as disclosed in the specification (pgs 19-20, para [0062]-[0063], specification discloses the inner peripheral surface of the cylindrical portion is 62a and discloses the surface facing the radial direction of the cylindrical portion 62 that is bonded with the first surface 101 is 62a-see fig 6); and “end surface facing downward of the cylindrical portion” is recited in claim 1.

Claim 10 is changed to:
“The motor according to claim 1, wherein the cover joint includes: 
a second wall portion that protrudes upward from the second surface and contacts [[an]] the end surface, facing downward, of the cylindrical portion; and 
a second recess that is recessed radially inward from the first surface on the radially inner side of the second wall portion; 

the first recess and the second wall portion are adjacent in the circumferential direction.”

The amendment is made since “end surface facing downward of the cylindrical portion” is recited in claim 1.

Claim 11 is changed to:
“A motor comprising: 
a motor main body including a rotor and a stator, the rotor and the stator being centered on a central axis extending in an up-down direction; 
a housing that houses the motor main body; 
a controller that is located above the motor main body and controls rotation of the rotor; and 
a cover that surrounds the controller from a radially outer side; wherein 
the housing includes a cover joint that is in an annular shape and surrounds the controller as viewed in an axial direction; 
the cover joint includes a stepped portion on a side surface of the housing; 
the stepped portion includes a first surface facing a radial direction and a second surface facing upward and radially extending from a lower end of the first surface; 
the cover includes a cylindrical portion radially facing the first surface of the cover joint, and includes an adhesive that bonds the first surface of the cover joint and a 
the cover joint includes a second wall portion that protrudes upward from the second surface and contacts [[an]] the end surface, facing downward, of the cylindrical portion; and 
the cover joint includes a second recess that is recessed radially inward from the first surface on a radially inner side of the second wall portion.”

The amendment is made since “end surface facing downward of the cylindrical portion” is previously recited in claim 11.

Claim 16 is changed to:
“The motor according to claim 11, wherein the cover joint includes: 
a plurality of first wall portions that protrude radially outward from the first surface and contact the surface facing the radial direction of the cylindrical portion; and 
a plurality of positioning sections in which the first wall portions and the second wall portions are adjacent to each other in a circumferential direction.”

The amendment is made since the inner peripheral surface and the surface facing the radial direction are the same surface, as disclosed in the specification (pgs 19-20, para [0062]-[0063], specification discloses the inner peripheral surface of the 

Allowable Subject Matter
Claims 1 and 4-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834